DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed steps of “determine current features of at least one input to the graphical keyboard”, “add the current features to a matrix including previous features”, “provide the matrix to a model that is trained to predict a word or phrase from the matrix”, “output, for display, the word or word phrase predicted by the model”, “determine current contextual features of at least one input to the graphical keyboard”, “generate a matrix based on the current contextual feature and previous contextual features determined from at least one input received by the graphical keyboard prior to the at least one input”, “provide the matrix to a neural network that predicts a word or word phrase from the matrix”, “determine additional contextual features from another input to the graphical keyboard”, “update the matrix to add the additional contextual features to the matrix that already includes the current contextual features and the previous contextual features” and “output, for display, another word or phrase predicted by the model in response to providing the updated matrix to the model” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 

Specification
The disclosure is objected to because of the following informalities: The term “This application is a continuation of U.S. Application Serial No. 16/261,640, filed January 30, 2019, which is a continuation of U.S Application Serial No. 15/473,010, filed March 29, 2017, which issued on April 2, 2019 as U.S. Patent No. 10,248,313, which is a continuation of U.S. Application Serial No. 14/683,861, filed April 10, 2015, which issued on June 13, 2017 as U.S. Patent No. 9,678,664, the entire content of each of which is hereby incorporated by reference.” on [0001] should be recited as --This application is a continuation of U.S. Application Serial No. 16/261,640, filed January 30, 2019, which issued on June 2, 2020 as U.S. Patent No. 10,671,281 B2, which is a continuation of U.S Application Serial No. 15/473,010, filed March 29, 2017, which issued on April 2, 2019 as U.S. Patent No. 10,248,313 B2, which is a continuation of U.S. .
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1, 6, 7, 10, 15 and 16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, of “determine current features of at least one input to the graphical keyboard”, “add the current features to a matrix including previous features”, “provide the matrix to a model that is trained to predict a word or phrase from the matrix”, “output, for NO NEW MATTER should be entered. 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claims 1, 6, 10, 15 and 16, the references for “determine current features of at least one input to the graphical keyboard”, “add the current features to a matrix including previous features”, “provide the matrix to a model that is trained to predict a word or phrase from the matrix”, “output, for display, the word or word phrase predicted by the model” (as per claims 1 and 10), “determine current contextual features of at least one input to the graphical keyboard”, “generate a matrix based on the current contextual feature and previous contextual features determined from at least one input received by the graphical keyboard prior to the at least one input” (as per claims 6 and 15), “provide the matrix to a neural network that predicts a word or word phrase from the matrix” (as per claim 6), “determine additional contextual features from another input to the graphical keyboard”, “update the matrix to add the additional contextual features to the matrix that already includes the current contextual features and the previous contextual features” and “output, for display, another word or phrase predicted by the model in response to providing the updated matrix to the model”  (as per claims 7 and 16) are unclear.
Regarding claims 1, 7, 10 and 16, the antecedent basis for the terms “word or word phrase” (line 8 of claim 1 and line 7 of claim 10) and “another word or phrase” (as per claim 7 and 16) has not been clearly set forth.  It is suggested that the terms “word or phrase” (line 6 of claim 1 and line 5 of claim 10) and “another word or phrase” (claims 7 and 16) should be recited as --word or word phrase-- and --another word or word phrase-- respectively, so as to overcome the rejection.
Claims 2-5, 8, 9, 12-14 and 17-20 are rejected for incorporating the above errors from their respective parent claims by dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 1-9 are drawn to “a computer-readable storage media”.  A claim that covers both statutory and non-statutory embodiments (under the broadest reasonable interpretation of the claim when read in light of the specification and in view of one skilled in the art) embraces subject matter that is not eligible for patent protection and therefore is directed to non-statutory subject matter.  Such claims fail the first step and should be rejected under 35 U.S.C. 101, for at least this reason. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 In addition, applicant is informed that “A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. 101 by adding the limitation ‘non-transitory’ to the claim.” -1351 OG 212 (February 23, 2010). 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph; 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, the drawings objection, and the rejection(s) under 35 U.S.C. 101 rejection set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bi (U.S. Pub. No. 2017/0336969 A1) discloses the predicting next letters and displaying them within keys of a graphical keyboard.
Greenberg et al (US Pub. No. 2018/0173692 A1) teaches the iconographic symbol predictions for a conversation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 



/JOE H CHENG/
Primary Examiner
Art Unit 2626